Citation Nr: 0833105	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-35 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed mood disorder 
as secondary to the service-connected pseudofolliculitis 
barbae (PFB)  



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1982 to 
December 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 RO rating decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is not shown to have manifested complaints or 
finding of a mood disorder in service or for many years 
thereafter.  

3.  The currently demonstrated mood disorder is not shown to 
be due to an event or incident of the veteran's period of 
active service.  

4.  The service-connected PFB is not show to have caused or 
aggravated the veteran's claimed mood disorder.  


CONCLUSION OF LAW

The veteran does not have a disability manifested by a mood 
disorder that was incurred in or aggravated by active 
service; nor may a psychosis be presumed to have been 
incurred in service; nor is any proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002, Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The RO sent the veteran a letter in August 2005 advising him 
that to establish entitlement for secondary service 
connection, the evidence must show a current mental or 
physical disability in addition to the service-connected 
disability, and that the service-connected disability either 
caused or aggravated the additional disability.  The veteran 
had an opportunity to respond prior to the issuance of the 
rating decision on that issue later in December 2005.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the veteran has been advised of the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The August 2005 letter cited above advised the veteran that 
VA was responsible for getting relevant records from any 
Federal agency, to include military and VA records and 
records from the Social Security Administration (SSA).  The 
letter stated that VA would make reasonable efforts to get 
evidence and records not held by a Federal department or 
agency.  

The letters also stated that it was the veteran's 
responsibility to give the RO enough information about the 
records to enable the RO to request them from the person or 
agency having custody.  

The August 2005 letter specifically advised the veteran to 
let them know "[i]f there [was] any other evidence of 
information that [he thought would] support [his] claim" and 
that he should send "any evidence in his possession that 
pertain[ed] to [his] claim."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating actions on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was readjudicated as reflected in the August 
2008 Supplemental Statement of the Case (SSOC).  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
has been afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in service connection 
cases the RO must advise the veteran of how VA establishes 
the effective date and disability rating.  This was 
accomplished in a March 2006 letter.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's complete service treatment record (STR) and 
records from those VA and non-VA medical providers identified 
by the veteran as having relevant records have all been 
obtained and associated with the claims file.  

The veteran has identified no other VA or non-VA medical 
providers as having relevant documents.  Neither the veteran 
nor his representative has identified, and the file does not 
otherwise indicate, that there are any medical providers or 
other entities having existing records that should be 
obtained before the claim is adjudicated.  

The veteran had a VA examination in December 2007 that 
directly addressed the veteran's secondary service connection 
claim.  The VA examiner did not address the issue of direct 
service connection.  

However, a medical examination is not required if the veteran 
has not presented a prima facie case for the benefit claimed, 
which requires (1) competent medical or objective lay 
evidence of a current disability and (2) competent medical or 
lay evidence of a disease or injury during military service. 
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). See also 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  As 
noted in detail hereinbelow, the veteran has not submitted a 
prima facie case of direct service connection for a mood 
disorder.  

Accordingly, the Board finds that remand for a new VA 
examination is not required at this point.  See 38 C.F.R. 
§ 3.159(c)(4).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


Secondary Service Connection

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  

In this case, the veteran currently is found to be service 
connected for a discrete skin disability manifested by PFB.  
Therefore, the second element of a secondary service 
connection claim, evidence of a service-connected disability, 
is deemed to have been met.  

However, with regard to the third element, the record on 
appeal includes two medical opinions that are somewhat 
conflicting.  

First, the record contains a medical evaluation performed in 
June 2005, by a licensed psychological associate who noted 
the veteran's self-reported history of having been diagnosed 
with dermatitis of the face in 1982.  The veteran reported 
that the dermatitis had spread to his torso, legs, feet, arms 
and hands, leaving him with constant discomfort.  

The veteran was diagnosed on Axis I with a mood disorder due 
to dermatitis with a major depressive-like episode, on Axis 
III with dermatitis, hypertension and on Axis IV with chronic 
skin discomfort and disfigurement from dermatitis-severely 
limiting lifestyle.   

The examining psychologist opined that "[b]ecause of his 
[d]ermatitis, [the veteran] experience[d] severe [m]ajor 
[d]epressive [e]pisode symptomology."  

The veteran's reported skin condition was identified as 
eczema.  In an addendum opinion in January 2006, the term 
"dermatitis" was noted to equate synonymously and 
interchangeably with the term "eczema," since eczema was 
considered to be a general term for any type of dermatitis or 
inflammation of the skin.  

The record on appeal also includes a report of a VA 
examination performed in February 2007 when the claims file 
and the veteran's self-reported history, including his report 
of having a skin condition called eczema, were discussed.  
The physician also had reviewed the June 2005 report.  

The VA physician provided a diagnosis on Axis I of depressive 
disorder NOS; an entry on Axis III of skin condition, 
hypertension; an entry on Axis IV of some impairment of 
interpersonal interactions.  

Based on his examination, the VA physician opined that the 
veteran's mood disorder was not etiologically related to his 
military service and "[did] not seem to be secondary to his 
[PFB]."  The physician explained further that PFB was self 
limiting and did not spread to other areas of the body, such 
as the torso or legs, where the claimed symptoms had 
occurred.  

Therefore, the VA physician opined  that a skin condition, 
reported as either dermatitis or eczema was not an 
etiological stressor of the current depressive condition.  

The findings of these physicians are medical conclusions that 
the Board cannot ignore or disregard.  See Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free 
to assess medical evidence and is not obligated to accept a 
physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 
(1992).  

Both medical opinions in this case have competently diagnosed 
the veteran with a mood disorder.  The private medical 
opinion has attributed the mood disorder to a skin condition 
that involved his torso, legs and feet.  

A VA physician concurred that the veteran's generalized skin 
condition affected his mood disorder.  However, the VA 
medical opinion clearly found that the eczema and dermatitis 
were discrete skin conditions that were not related to the 
service-connected PFB.  

The PFB was described as a self limiting condition for which 
the veteran was currently service connected, and the mood 
disorder was noted to be etiologically related to a skin 
manifestations present in other areas of the body where PFB 
could not spread.  Therefore, the VA physician concluded that 
the claimed mood disorder could not be secondary to the 
service-connected PFB.  

Hence, based on the VA physician's opinion, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a mood disorder on a secondary 
basis.  

The veteran asserts in this regard that service connection 
has been granted for eczema.  However, the VA examiner in 
this regard noted that neither eczema nor dermatitis was 
identified in service.  

Even though a cover letter accompanying the July 1987 rating 
decision labeled the service-connected skin condition as 
eczema, the Board finds that the rating decision itself 
clearly identified the service-connected disability as PFB.  
The rating decision is consistent with the veteran's STR, 
which only documented the presence of PFB and no other skin 
disorder.  


Direct Service Connection

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 § 
3.303(d).  

Here, the veteran was not afforded a VA examination to 
address the issue of direct service connection for the 
claimed mood disorder.  He is competently diagnosed with a 
current mood disorder, but has not presented any evidence 
that the mood disorder was incurred in or aggravated by 
active service.  

The record on appeal contains a statement by the veteran 
about an incident aboard the USS Kittyhawk during his 
service.  However, the veteran has not presented medical 
evidence that tends to relate that event with onset of the 
current mood disorder.  Thus, there is no competent evidence 
to show that the claimed mood disorder is due to any event or 
incident of his active service.  

Since the veteran has not presented a prima facie case of 
service connection, a VA examination is not required, as 
explained.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4). See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curiam).  

In conclusion, the Board finds after a careful review of the 
record that the evidence in this case preponderates against 
the claim of connection for a mood disorder.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for a mood disorder, to include as 
secondary to the service-connected pseudofolliculitis barbae, 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


